Case: 4:21-cr-00303-MTS-SPM Doc. #: 3 Filed: 05/12/21 Page: 1 of 1 PageID #: 7
                                                                      FILED
                                                                                       MAY 12 2021
                                                                                     U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                             UNITED STATES DISTRICT COURT                                   ST.LOUIS
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED StATES OF AMERICA,                         )
                                                  )

                                                  ~ ~ 4~11CR00303 MTS/SPM
          Plaintiff,'

V.                                                )
                                                  )
MICHAEL J. AVERY,                                 )
                                                  )
        Defendant,                                )


                                              ORDER

       It appearing to the Court that the following defendant, to wit,

                                      MICHAEL l· AVERY,

has been indicted by the grand jury, and that the defendant has not yet been taken into custody, nor

has the defendant yet given bail for the defendant's final appearance to answer said indictment, it
                                  \
is by the Court ordered that said 1indictment shall be sealed and suppressed by the Clerk of the

Court until said defendant is, in custody or has given bail for the defendant's final appearance.




                                                  __s L12 (--P
                                              UNITED STA.TES DISTRICT JUDGE'-----

                '\~·                    I
            (
Dated this __ _ _ day ofMay, 2021".
              L
